Conviction of assault with intent to murder was authorized.
                         DECIDED APRIL 30, 1941.
The defendant was convicted of an assault with intent to murder. His motion for new trial, containing only the general grounds, was overruled, and he excepted to that judgment. The jury were authorized to find from the evidence that the accused unlawfully shot Willie Jones (the person named in the indictment) with a shotgun, inflicting upon him a serious wound, with the intent to kill him, and that the shooting was not done in self-defense, or in defense of his home, and was not justified for any other reason. It follows that the overruling of the motion for new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 25